Exhibit 99.3 Item8. Financial Statements and Supplementary Data TABLE OF CONTENTS Real Industry, Inc. (formerly known as Signature Group Holdings, Inc.) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page/Reference Report of Management on Internal Control Over Financial Reporting Exhibit 99.4# Report of Independent Registered Public Accounting Firm – Internal Control Over Financial Reporting Exhibit 99.5# Report of Independent Registered Public Accounting Firm – Consolidated Financial Statements F-1 Consolidated Financial Statements: Consolidated Balance Sheets as of December31, 2014 and 2013 F-2 Consolidated Statements of Operations for the years ended December31, 2014, 2013 and 2012 F-3 Consolidated Statements of Comprehensive Income (Loss) for the years ended December31, 2014, 2013 and 2012 F-4 Consolidated Statements of Changes in Stockholders’ Equity for the years ended December31, 2014, 2013 and 2012 F-5 Consolidated Statements of Cash Flows for the years ended December31, 2014, 2013 and 2012 F-6 Notes to Consolidated Financial Statements F-7 # Filed concurrently with this Exhibit 99.3 in our Current Report on Form 8-K filed with the SEC on October 6, 2015. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Real Industry, Inc. (formerly known as Signature Group Holdings, Inc.) We have audited the accompanying consolidated balance sheets of Real Industry, Inc. and subsidiaries (the “Company” and formerly known as Signature Group Holdings, Inc.) as of December 31, 2014 and 2013, and the related consolidated statements of operations, comprehensive loss, changes in stockholders’ equity, and cash flows for each of the three years in the period ended December 31, 2014. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits.
